DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-8, 15, 16, 17, and 20 under 35 U.S.C. 102(a)(2) and claims 9 and 12 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ arguments.
Claims 1, 10, 11, and 20 have been amended.  Thus, claims 1-20 are presented for examination.

Allowable Subject Matter
Claim 19 is allowed.
Claims 10, 11, 13, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Condon [U.S. Patent Publication 2017/0154514], discloses a walker module attached to a walker (paragraph 0033), a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033), and a human perceptible indication being activated when the user worn module exceeds a predetermined distance (paragraph 0033).  However, no art of record discloses a fourth light for indicating charging, a fifth light for indicating power to the charger and a second charging port for connecting the user proximity sensor.  Additionally, no art of record discloses the use of a subscription mobile app used for monitoring the use of a monitored walker..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condon [U.S. Patent Publication 2017/0154514] in view of Carrig. [U.S. Patent 9,808,391]

With regard to claim 1, Condon meets the limitation of:
a smart walker system for a medical assistance walker comprising: a walker attachment configured to be attached to the medical assistance walker [a walker module attached to a walker (paragraph 0033)]
a user proximity sensor in communication with the walker attachment on the medical assistance walker for determining a proximity of the user proximity sensor relative to the walker attachment on the medical assistance walker [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
the user proximity sensor is configured to be worn by a user [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
the user proximity sensor is configured to detect when the user moves away from the medical assistance walker a set distance [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
wherein, when the user wearing the user proximity sensor moves the set distance away from the walker attachment on the medical assistance walker, the smart walker system is configured to alert the user to use the medical assistance walker [a human perceptible indication being activated when the user worn module exceeds a predetermined distance (paragraph 0033)]
However, Condon fails to disclose of the walker attachment including a proximity distance adjuster configured for adjusting the set distance.  In the field of monitoring devices, Carrig teaches:
the walker attachment including a proximity distance adjuster configured for adjusting the set distance [a proximity detector attached to a walker bar having a distance adjustment used for changing the distance threshold for monitoring a person using a walker (column 2, lines 42-51; column 3, lines 21-42; and figure 6, items 306, 308, 500, and 1100)]
It would be obvious to one with ordinary skill in the art to combine the elements of Condon and Carrig to create a smart walker system where the walker device where the walker has an adjustable proximity detection device used for alerting the user when he/she is too far from the device wherein the motivation to combine is to provide a device to be used for a walker which alerts the user to use the walker (Condon, paragraph 0010).

With regard to claim 2, Condon meets the limitation of:
configured to promote the use of the medical assistance walker by the user [a user perceivable indication generated by the worn module where the indication is a recorded phrase encouraging the user to use the walker (paragraphs 0005 and 0039)]

With regard to claim 3, Condon meets the limitation of:
promote the use of the medical assistance walker to prevent accidental falls [a user perceivable indication generated by the worn module where the indication is a recorded phrase encouraging the user to use the walker (paragraphs 0005 and 0039)]

With regard to claim 4, Condon meets the limitation of:
the user proximity sensor is configured to be worn around a neck of the user [a wearable module worn around the neck of the user (paragraph 0016)]

With regard to claim 5, Condon meets the limitation of:
the user proximity sensor including: a wearable device housing a proximity sensor in communication with the walker attachment on the medical assistance walker [a walker module having a first communications component attached to a walker and a user module having a second communications component where the first communications component measures the strength of the signals emitted from the second communications component in order to determine how far the user module is from the walker module (paragraph 0041)]
a flexible elongated member connected at a first side of the wearable device on a first end and connected to a second side of the wearable device on a second end [a user module configured as a necklace (paragraph 0036)]

With regard to claim 6, Condon meets the limitation of:
the wearable device including: an oval shaped housing; and a first light in the oval shaped housing configured for indicating a status of the smart walker system [a worn user module having a flashing light (paragraphs 0033 and 0038)]

With regard to claim 7, Condon meets the limitation of:
the walker attachment is configured to attach to one of a plurality of support members of the medical assistance walker [a walker module having a clamp or bracket used for attaching said module to a walker (paragraph 0035)]

With regard to claim 8, Condon meets the limitation of:
the walker attachment is configured to attach to a top front cross member of one of the plurality of support members of the medical assistance walker [a walker module having a clamp or bracket used for attaching said module to a walker (paragraph 0035)]

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 17, Condon meets the limitation of:
the walker attachment including a Wi-Fi communication device configured to communicate over an internet with the nursing stations, to alert the smart home devices, to notify the mobile care taker of the subscription mobile app, to notify the life alert, to notify the home alarm product, or combinations thereof [a communication between the walker device and user device performed via the use of any suitable technology that permits wireless communications (paragraph 0034) where the user can be a subscriber]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Condon [U.S. Patent Publication 2017/0154514] in view of Carrig [U.S. Patent 9,808,391], and in further view of Pedersen [U.S. Patent Publication 2003/0075651]

With regard to claim 9, Condon meets the limitation of:
the walker attachment is configured to be retrofitted to an existing medical assistance walker, where the walker attachment including an attachment means configured for attaching the walker attachment [a walker module having a clamp or bracket used for attaching said module to a walker (paragraph 0035)]
However, the combination of Condon and Carrig fails to disclose of the attachment means comprising: a hinged back member with hinges configured to wrap around the top front cross member of the medical assistance walker and a key lock configured to lock the hinged back member around the top front cross member of the medical assistance walker.  In the field of attachment devices, Pedersen teaches:
the attachment means comprising: a hinged back member with hinges configured to wrap around the top front cross member of the medical assistance walker and a key lock configured to lock the hinged back member around the top front cross member of the medical assistance walker [a clamp used being secured upon a crossmember (paragraphs 0006 and 0025) as well as the use of a locking lever for providing pre-tightening force to be applied prior to engaging the lock into its latched position (paragraph 0029)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Condon, Carrig, and Pedersen to create a walker attachment device where the device has attached to it a clamp allowing for the installation and locking of the device to a user’s walker in order to prevent the device from being removed wherein the motivation to combine is to provide a device to be used for a walker which alerts the user to use the walker (Condon, paragraph 0010).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condon [U.S. Patent Publication 2017/0154514] in view of Carrig [U.S. Patent 9,808,391], and in further view of Beaullieu [U.S. Patent Publication 2020/0178665].

With regard to claim 12, Condon meets the limitation of:
a walker attachment [a walker module attached to a walker (paragraph 0033)]
However, the combination of Condon and Carrig fails to disclose of a charger for charging the walker attachment, the user proximity sensor, or combinations thereof.  In the field of wireless devices, Beaullieu teaches:
a charger for charging the walker attachment, the user proximity sensor, or combinations thereof [a rechargeable, portable bag having electronic components being rechargeable (paragraph 0067)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Condon, Carrig, and Beaullieau to create a walker attachment device where the device is rechargeable in order to prevent a user from having to replace the batteries when the device is depleted of energy wherein the motivation to combine is to provide a device to be used for a walker which alerts the user to use the walker (Condon, paragraph 0010).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condon [U.S. Patent Publication 2017/0154514] in view of Scully et al. [U.S. Patent Publication 2017/0206763]

With regard to claim 20, Condon meets the limitation of:
a method of alerting a user to use a medical assistance walker comprising providing a smart walker system for a medical assistance walker comprising a walker attachment configured to be attached to the medical assistance walker [a walker module attached to a walker (paragraph 0033)]
a user proximity sensor in communication with the walker attachment on the medical assistance walker for determining a proximity of the user proximity sensor relative to the walker attachment on the medical assistance walker [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
the user proximity sensor is configured to be worn by a user [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
the user proximity sensor is configured to detect when the user moves away from the medical assistance walker a set distance [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
attaching the walker attachment to the medical assistance device, wearing the user proximity sensor by the user, determining the proximity of the user with the proximity sensor relative to the medical assistance walker with the walker attachment, detecting when the user moves away from the medical assistance walker, and the user wearing the user proximity sensor moves the set distance away from the walker attachment on the medical assistance walker [a human perceptible indication being activated when the user worn module exceeds a predetermined distance from a walker module (paragraph 0033)]
However, Condon fails to disclose of notifying a mobile care taker of a subscription mobile app.  In the field of monitoring devices, Scully et al. teaches:
notifying a mobile care taker of a subscription mobile app [an alarm activated on a phone when distance between a mobile device and a personal safety device exceeds a threshold via the use of monitoring software on said mobile device (paragraphs 0049 and 0050)]
It would be obvious to one with ordinary skill in the art to combine the elements of Condon and Scully et al. to create a smart walker system where the walker device where the walker has an adjustable proximity detection device used for alerting the user and a person monitoring the user when the user is too far from the device wherein the motivation to combine is to provide a device to be used for a walker which alerts the user to use the walker (Condon, paragraph 0010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689